'-.                             I




..
                                                                   -t1l qo3--us-
                                                                                 '
--··     ff //?. fl he)   71ro,2ifl~Lle!2k
         CauiliaE_ClU..mJiJlttLtlp-f-e~&
                                                               R~Q~~Y~~q~!~. ~
                                                              vuurlr   '\..I



                                                                       86-l
                                                                                Yl   til   lH~ :~" . _ , r u-~



                                                                                     Q €i 't9~§
                                                                                                                 I   l:::::al n::::ll'




         __:@~&!
         ~~/~
                       !J!/i
                         0g
                       §J_t!eir-o~    -
                                                                 A~l,costa~lell<
                                                                   Oc -:;a~ I~        /
         ~a_£~         _LK_r   UiUL    =-··=-            --                    -=:;;oo~--
                                                                                                        -·                                    -·--



         Cit lAS£ AI fJ.;      3_ 0 tooO/f -!i_:;ld
         _'!{£: F:t_I_;A-~f_e, J18f212{-Zi2~    tlaR.dazd.                                      :



                                                                                                I;




            --         ?f7a,   ll~C2SI-/I       ~-             _                 ·          1


                                               /;-/leo~
          Ea2c1o..u::e.d ~!di!tL/'~         ~
~~·      _tc,_he__;Ptz.           ~ ~-OdekL6                                                    .
                                      _C":)_                                                                         L                   /'

                                      ;               I   'f'                                                                                                                .· '·,

. '!r                                                                                              .. -· ....




                                                         IN THE COUkT OF CRIMINAL                               j
                                                                        APPEALS OF TEXAS



                                                         CAUSE NO. 306bOA-422



                                                     bARRYL RAYNARD GORDON (RELATOR)                                1


                          ';   ..       '
                                                                              vs.                                               ,.




                                                       HON. JUDGE B. MICHEAL CHI:fl:Y
                                                                                                                                               ,.   -~....



                                                         422nd. DISTRICT COURT OF

                                                       KAUFMAN COUNTY, KAUFMAN TK.
                           . - -~.
                                                                         (~ESPONDENT.)

                         * *** * *** ***** * *** ** *·1r* **'* **:*'* * * *** **** ******"':* **·*. **** * *

        '
        ··.'

                                                     ON PETITION FOR·WRIT OF MANDAMVS

                         ***~~*~*************~*~~.*~***********************~****

                                                                                           ~..


                               ~.       ;·
                                    :        --"'~




                                                                 . '·
                                                                 '·.

                                                                                                 3 JESTER Rd-11852766
                                                                                                 RICHMOND, TX. 77406
                                                                                    ..
                                                          ._·.
                                                                                                                    P~O.'
                                                                                                                    .-,,_.           SE'
                                                                                                                    ·.·· ....
                                     CAUSE NO:



IN RE: DARRYL RAYNARD GORDON            §                IN THE CRIMINAL
             Relator,                   §
                                                       COURT OF APPEALS,
                                        §
            v.                          §               AUSTIN, TEXAS,
                                        §
HON. B. MICHEAL CHITTY                  §
       Respondent,                      §


                        PETITION FOR WRIT OF MANDAMUS



    Comes now, DARRYL R. GORDON, Relator, to file this Petition

for a WRIT OF MANDAMUS pursuant to the Texas Rules of Appellate

Procedur~   52, and for good cause as Relator is illegallt restr-

ainded and confined of his liberty in direct violation of the            u.s.
and TEXAS CONSTITUTION, BEING HOUSED IN THE Texas Department of

Criminal Just ice Correctional Divis ion , on thd. Jester·.. 3 unit,

Richmond, Tx, 77406.

                        I. STATEMENT OF JURISDICTION

     Under Article V~ Section 3 of the Texas Constitutiori and
Section 22.002(a);
of the Texas Gove:tment Code which grants the Supreme Court of

Texas to issue a Writ of Mandamus.



                                II. PARTIES

   Relator, Darryl R. Gordon is an individual seeking Habeas corpus

Relief in Criminal Cause: 30600A-422

Respondent, Hon. Judge B. Micheal Chitty of the 422nd·. District

court of Kaufman county, Kaufman, Tx 75142




                                                                                /
                              · •. u




··.'                     III. HISTORY OF     PROCEDUR~(ing)

         Relator, was indicted for the offence of Eva~ing ArreSt
                                                 .                    . !
       with a Motor vehicle in Cause #30600;         the offence was alledged

 to have been committed on or ab6ut November 17,2011 in Kaufman

 county, Kaufman, Texas. the court gave riotice of; intent to in:L
                                         ~·.      l     .·
 enhance the punishment. A trial by jury was ~~ryducted on Oci.

  29 1 2012 and Relator was found guilty and sentenced to                   Lif~
                                                                                   I in
 the Texas Department Of Criminal justice. Relator would. file

 an Appeal on March, 2012 and appeal would be Affirmed on November

 19 1 2013 Cause # 05-12-01520-CR.         R~lator    wotild file a    P.D~R.        on

 December 31,~013 the same was refused on ~arch 12,2014. Relator

 would file his.original Writ of Habeas corpus in j"une2014 and

  the Respondent would issue an order DESIGNATING ISSUES BASED ON

 THERE BEING. CONTROVERTED AND PREVIOUSLY UNRESOLVED FACTS,

   .>, .   In said order the Hon. Judge Chi tty would order Affidavits

   from both the trial Attorney and Appellate Attorney. The order

   handed down on July 30,2014 gave the attornies until September

   1,2014 to file said affi0avit           and present a    ~opy   to the counsel

   for the State. the State in the same ordei was given no more than

   3~    days to file a reply brief in responce to the Relator's

   allegations including documentary evidence to support their finding.

                                   IV. ISSUES PRESENTED

         Relator will seek to prove by the           record that the said order

   has     b~en   violated by the State as well as the Hon. Judge, the
   record has fallen silent after the said affidavit was filed by
   both Attornies,the Court has failed to take any action.



                                            2.
                               V. ISSUE ONE

    The DISTRICT COURT, Respondent, Abused it's discretion        ~-=

by failing to perform a basic ministerial duty by.-pJ:O-f::.adhearing to

the order of the court and. violating the appellate procedure.



                       Argument and Authorities



    Mandamus is an extraordinary writ that should be issued only

when the Trial court has clearly abused it's      di~cretion,   or failed

to perform a ministerial act or duty' and no adequate remedy of

law exists. see:Walker    v.   Packer,827 s.w. 2d 833 (Tex.l992).

   In addition, a writ of mandamus will issue to correct a clear

abuse of discretion. see: In re Nitla S.A.,925 s.w.3d 419,422

(Tex.2002); see also Liberty Nat'l Fire Ins. Co.      v.   Akin,927

S.W.2d 627,629 (Tex.l996}; accord Walker, 827 S.W.2d at 839,

A t~ial court application of leg~l principle is reviewed for

abuse of discretion seperately from it's resolution of factual

disputes.

·Abuse of Discretion

The Respdndent committed an error by not up holding order of the

court or follow the rules set out in the Rules of Appellate

procedure. According to    *   Rules of Appellate Procedure,73.5;

"Within 180 days from the date of reciept of the      appli~ation       by
the State, the convicting court shall resolve any issue that the
court has timeiy designated for rerolution, Any motion for an
Extention of time ...

must .be filed in theCourt Of Criminal Appeals before the 18lday


                                    3.
       (




           ·Abuse of Discretion cont's

              The record supports the fact that. Respondent is in violation of

           rule 73.5 of Rules of Appellate Procedure, in that there has

           been no reply from the State nor a Reccomendation by the ~espondenf
           in well over THREE HUNDRED, SIXT FIVE DAYS,(365).

              The Respondent has failed to respond to any objection made

           by the   R~lator   over the past year. The Relator has written letters

           to the Respondent as well as the District Clerk with out a

           response. the record itself will show that the Respondent never

           filed for an Extention of time by the dead line of the 18lday and

           based on this Violation this writ of mandamus should be granted.
           ·Consequential Damages

. ,.          The Texas Constitution demands that i.t's habeas process be

           "speedy and   Effe~tual",   Texas Constitution Artcle I § 12.

           Through the failure of basic judicial ministerial acts the

           Respondent has caused the habeas process to be non-effectual.

           The record will prove       that Relator's constitutional rights has

           been violated through every stage of this case, such as:

           Respondent failure to answer Relator's Motion for New Trail.
           Respondent failed to hold a Faretta hearing.
           Respondent failure to appoint requested counsel.
           Respondent failure to order a Competency hearing.
           Respondent failure to answer any objections.

           The record will show that Relator has no adeqriate way to vind-

           icate the harm caused to him without Mandamus.




                                          4.
i




                                      VI. CONCLUSION



       In   E~   Parte Harleston,43l S.W.3d 67(Tex. Crim App. 2014)

    The court held that when receiving a habeas corpus finding

    of fact and conclusion of Law, We defer to those findings and con-
    elusions if they are supported by the record, We refer to those

    findings by the record because habeas court is the original

    fact finder and in the best position to evaluate the credibility;
       However our deference is nor a Rubber Stamp and We can envbke
    our authority as the ultimate fact finder ..... when it's independent

    review of the record reveals that the trial Judge's findings
    and conclusion are not          support~d   by the record.

    In this case the Relator petitions the Court to review the record

    against the exihibits presented here in.

    May Mandamus be Granted with out delay out of Fairness and

    repsect for the Rudimetary demands for Justice .




                                    .UNSWORN DECLARATION
       I,   DBRt'2o/J '£. 6oRLfod     T. D.c. J. #   I r,J~;J.-2/.t/o   , do   hereby declare
    under penalty of perjury that the facts here in are true and
    correct to the best of my knowledge.
                              EXHIBITS

1. JUDGEMENT OF CONVICTION

2.0RDER DESIGNATING ISSUES

3.LETTER TO COURT OF CRIMINAL APPEALS

4.AFFIDAVIT IN FACK (DENNIS JONES)

S.AFFIDAVIT APPOINTED ATTORNEY




CERTIFICATE OF SERVICE: This is to certify that on,   Odobe!c
~Nc/   ,2015, a true and correct copy of the above and foregoing

writ of mandamus was placed in the u.s.mail to The Court Of criminal

Appeals atP.O. BOX12308, Capitol Station, Austin, Tx.787ll




                                                Pro' Se'
                                                                                                                             COUNT
                                                       CASE    No. 30600-422                                     ''   ·"··
                                                                                              . FILE:D fOR RECORO
THE STATE OF TEXAS ~/            ·                                  §            IN THE     422* &iStMMaiOitN t Y
                          /'t                                       §           .                     'T£~~

v.              /~"ibt                                              §
                                                                    §
                                                                                 OF

DARRYL RAYN.                                                        §
                                                                    §
STATE ID No.: TX-0::.,                                              §
                                           JUDGMENT OF CONVICTION BY JUR
                                                                     Da~e Judgment
Judge Presiding:         HON. B. Michael Chitty                      Entered:                 10/30/2012
                                                                     Attorney for
Attorney for State:   Mike Mclelland                                 Defendant:              ProSe
Offense for which Defendant Convicted:
EVADING ARREST DETENTION WNEH
Charging Instrument:                                                 Statute for Offense:
Indictment                                                           §38.04
Date of Offense:
11/17/2011
Degree of Offense:                                                   Plea to Offense:
3rd Degree Felony                                                Not Guilty
Verdict of Jurv:                                                 Findings on Deadly Weapon:
Guilty                                                           was not
Plea to 1st Enhancement                                  Plea to 2na Enhancement/Habitual
Paragraph:                         Not True              Paragraph:                                Not True
Findings on 1'1 Enhancement                               Findings on 2na Enhancement/Habitual
Paragraph:                         True                  Paragraph:                                True
Punishe·d Assessed by:                      Date Sentence Imposed:                     Date Sentence to Commence:
Jury                                        10/30/2012                                 10/30/2012
Punishment and Place of
Confinement:              LIFE in TDCJ - ID

                                  THIS SENTENCE SHALL RUN CONCURRENTLY.
     .                            ~ '""...· •'
      D SENTENCE OF CONFINEMEJ4T SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR YEARS.
Fine:                       Court Costs:   Restitution:   Restitution Payable to:
$-0-                        $329.00        $-0-           n/a
    [X] Attachment A, Order to Withdraw Funds, is Incorporated Into this judgment and made a part hereof.
Sex Offender Registration Requirements do not apply to the Defendant. Tex. CooE CRIM. PRoc. chapter 62.
The age of the victim at the time of the offense was n/a.
                 If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
                 From 11/17/11 to 11/18/11          From 3/27/12 to 3/27/12        4/5/12 to 4/10/12
                 5/19/12 to 10/30/12
Time               If Defendant is to serve sentence in county jail or Is given credit toward fine and costs. enter days credited below.
Credited:           DAYS NOTES: N/A
All pertinent information, names and assessments indicated above are Incorporated Into the language of the judgment below
by reference.
           This cause was called for trial in Kaufman County, Texas. The State appeared by her District Attorney.
           Counsel/ Waiver of Counsel (select one)
[ ] Defendant appeared in person with Counsel.                             1
[X] Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing In open court.
           It appeared to·the Court that Defendant was mentally competent and had pleaded as shown above to the charging instrument.
Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was read to the jury, and
Defendant entered a plea ·to the charged offense. The Court received the plea and entered it of record.
           The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to determine the
guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the jury ~elivered its
verdict in the presence of Defendant and defense counsel, if any.
           The Court received the verdict and ORDERED it entered upon the minutes of the Court.
           Punishment Assessed by Jurv I Court I No election (select one)

                                                                                                                               83
                                                                                                                                                 I

                                                                                                                                            I
                                                                                                                                           f'·
          ·"
          .,
           !




      i
                                                                                                                                                     ·~·~
                                                                                                                                                     ~:
                                                                                                                                                          e~~
                                                                                                                                                          ~-A·;Q                                       0
                                                                                    30600A-422
                                                                                                                                                 .                 :2                 ~~-
                                                                                                                                                                                      ~£:·
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       :X
                                                                                                                                                                                                                                   z~~~-=.~~.
                                                                                                                                                                                                                                    . ~C)-·
                                                                                                                                                                                                                                                             -
                                                                                                                                                                   1'1                ~-··                                                 -..L.-0

                                                                                                                                           IN TH~42~4'JUi2jCIAL< 5
                 EX PARTE                                                     . DEFENDANT'S                                                     -<      w
                                                                                                                                                                                             \, :.··

                                                                                   EXHIB\1 f).                                              DISTRICT COURT OF
                 DARRYLRAYNARDGORDON                                              ~                                                                     ..   ;~~,-
                                                                              ----=------                                          I                                                                                                         ~   '


                                                                                                                               ·KAUFMAN COU~_JTY,. TEXAS ..~
                                                                                                                                                                                      '·:"   ,.:.
                                                                                                          .                                                                                  ·.-:':    ..
                                              ORDER DESIGNATING ISSUES AND GRANTING THE STATE -~,.,.. ·
                                                     LEAVE TO FILE AN AMENDED ANSWER .
               ..., ·.........   ~
                                                      AFTER FURTHER EVll)F~~f.CEJS~GATHE.R_EJ}

                                         Pursuant to article 11.07(3)(d) ofthe Texas Code ofCriminal'Procedure,...th~~ourt
                                                                                                                                                                                                                            -·~    .


                finds that from the application for writ of habeas c9rpus filed by the applicant,- there exist                                                                                                                                           ,

                controverted and previously unresolved fact issues that are material to the legality of the

                applicant's confinement. The Court further finds and designates that these issues. of facf
                                                                                                                       .                   ,I                      •       1      ~           '• 1 r        '   •




                to be resolved concern:

                                         1.      Whether his waiver of counsel was involuntary because he was incompetent
                                                 to stand trial; and
                                                                    '                        .

                                         2.      Whether the applicant was denied the effective assistance of trial and
                                                 appellate counsel because trial and appellate counsel failed to file motions
                                                 to determine applicant's competence and because appellate counsel failed to

~-.                                              assert as a point of error trial cour.sr l's failure to contest competener          .1.':.'   • ,~   'r
               ,,    1

               ..,          fl'

           4

/l
I
                                  amended answer m response to the applicant's allegations, including documentary
~~                                evidence in support thereof, and such amended answer shall be filed by the State at a

                                  reasonable time not later than 30 days after defense cpunsel file their affidavits with this

                              . Court.

                                            The Clerk of the Court is therefore ORDERED to transmit a copy of this order

                                  designating issues to the . Court of Criminal ~ppeals. The Clerk of the Court is
~. -·-·-                          ~-·· ·:-.r::-....-:.::. ... >~ .!._, \,...,. . ··'· ··~...,. ,,   . • , . . -~·. ~ '
                                  ORI)ERED NOT to tnins[llit at this time any other· documents in the above-styled case to

                                  the Court of Criminal Appeals until further ordered by this Court. The Clerk of the Court

                                  is further ORDERED to transmit a copy of this order to applicant, to attorney Michael

                                  Harris, to Judge Dennis Jones, and to the Kaufman County Criminal District Attorney's

                                  Office.
                                              . .          Jv
                                      . SIGNED thisJo day of July 2014.


                                                                                      I

L\
~~                                                                                                           ...   '   ~   :-'"-·.   -
                                                                                                                                     ....   ..




     '>.
                                                         Rhonda Hughey
                                           ~[:iH~· hir      District Clerk
                                                                                                   County Courthouse
                                                 3                                                 100 W Mulberry St.
                                                                                                  Kaufman, Texas 75142
                                                                      July 3 L 2014                             972-932..0279
                    Kaufman-County·




                         Court of Criminal Appeals
                         12308 Capitol Station
                         Supreme Court Building
•·
":fl··                   .h.·..:~!~r., Tex~~- 78711 .                                                               -'.   ~   ·--..._,.,...--..-~---. ----:-'-····-~




                          R.E: Cause No. 30600A-422
                               Ex Parte: Darryl Raynard Gordon

                          Dear Clerk,

                          Enclosed please find the Clerk's Record for Writ of Habeas Corpus to be filed in your
                          C                                                                                                                                                                           .   \:.;




                                                                                                                   30600A 422

                                               Ex Parte                                                                                                   In the 422nd Di~rict Court
                                                                                                                                                                               ~   •   •   •       •   ••        .• 1            -'                 -




                                               Darryl Raynard Gordon                                                                                                    Kaufman County Texas
                                                                                                                                                                                           m                      ~                       ~-~
                                                                                                           '
                                                                                                               j
                                                                                                               I     '
                                                                                                                     l
                                                                                                                         i
                                                                                                                                                                                           -<          CJ~        :;                      ~~
                                                                                                                    .                                                                                       o      c:::
                                                                                                           i
                                                                                                           '
                                                                                                                   ·.'
                                                                                                                                                                                                            =      ~
                                                                                                                                                                                                                                          ~o
                                                                                                                                                                                                                                      _..:x~

                                                                                            AFF~DAVITIN FACT                                                                                           -~               ]:.. ~~~
                                                                                            .                                                                                                  .       n~                             .   o~
                                                                                                                                                                                               t
                                                                                                                                                                                               :::J
                                                                                                                                                                                                       rc.'··
                                                                                                                                                                                                       ,., ---
                                                                                                                                                                                                                        :J'liO
                                                                                                                                                                                                                        :::1:
                                                                                                                                                                                                                                      ".!'Or"
                                                                                                                                                                                                                                          ::: (":
                                                 r,riy ·;1ain~;;
                                                          .      is .Denn:s. Jor.es and I :am a licensed attorney in\ the.;   . " o~
                                                                                                                         c Stite     ~i:,
                                                                                                                                     ..
                                                Texas. I am currently the presiding judge in the County Co:Qrt at La~# 1·mmunication was by correspondence. I received· ?PProximately/ at least
                                            ·: •:eight (8} letters from Mr. Gordon _and .I responded about the same.
                                               -·~ou~in9·.rDY face to fac~ ,mee.ttn.gs, I thought and believed.. Mr. Gordon to be
           ~-,.·-·-~~~--..             ·..     ~e-~s?~a'~ie, c.o~~~~iCJ.~i~~~~~~;~~;it~\~~. ~-:' J_~_iidg_.:n~,''-·-~-...... ·r... f.··u
                                                                                                                                                                         , ~- ....•nrl
                                                                                                                                                                                   ,. :;..;. -'"""·.______.
                                   . \ · him to be abov~~aver~~e in.t~1Jig.en~~actuqUy h~ wa_s pretty sharp .. The                                                                                          ·
                                     .·:· letters that L-received from.c-hi·m were the same (i.e. focused,
                                         · understarid~~le, dilig~nb. ·· N,ever in my dur~tioh of his representation did I
                                               •                     .                                ·4                                                  .

                                           ever feel that Mr. Gordon w~s incompetent.: From my read_ing of the
                                ;.ir
                           ~:r.ft{f.~
                                 .      t
                                         .,stater,-tent of facts, I be!ieved th(:~t: Mr: Gordon wa~ competent. I did not     '                                '""   )


                              " .; assert as a point of error the trial counsel's failure to contest competence
                                     ., becaus~ I did hot -believe the evidence supported such a point of error. I
                                               ...
                                                -;



                                                                                                  I        ..


                                                                                                                                                                                                                                            '
                                                                                                                                         .         ...                                                                                      '
                                                                                                                                                                                                                                                '
                                                                                                                                             ~ ~

.(   ...                                                                                                                         .. -.
                                                                                                                                         - ·-f·
                                                                                                                                                     f.
                                                                                                                                                                                                                                           "

tl_                                                                                                                                                                                                                                                      ·. l
did not ever file a motion to determine competence of Mr. Gordon because
I did not feel that he was incompetent.

This affidavit is true and correct to the best of my knowledge.

Dennis Jones




                                                                           -r.:
                                                                           •'
,
                             ~ ~lillo,}-: ""'                                            ··~



    .·0./
                                 ~,
                              ----        II

                                         _)           CAUSE NO. 30600A-422
                                                                                                 201~   AUG -7 AM 8: 58
                                                                      )(     INTHE422ND
                EX PARTE                                              )(
                                                                      )(
                DARRYL RAYNARD GORDON                                 )(                                         ..... il1='PUTY
                       ,,.
                                                                      )(                                 ..,.,.. ~s
                                 FORMER COURT APPOINTED A'ITORNEY'S AFFIDAviT

                       COMES NOW MICHAEL RAY HARRIS, former. court appointed attorney for the
                applicant Darryl Raynard Gordon in the above-referenr-.ed case who files this· affidavit in
                response to the court order issued on July 30, 2014 to hdp resolve the following issues of fa    -
\




        4.      Darryl Raynard Gordon claimed he was entitled to ..a lawyer who believes in me." The
        affiant told Darryl Raynard Gordon his job as a court appointed lawyer was to tell defendants
        what the needed to hear-not what they wanted to hear. Darryl Raynard Gordon proceeded to be
        as difficult as possible for the affiant. The affiant told Darryl Raynard Gordon he was free to hire
        another attorney to take over the case. Yet the affiant was not going to merely pass a problem
        client onto another court appointed lawyer. The affiant also tolli Darryl Raynard Gordon he had        \\
        the right to represent himself.

        5.      The affiant filed a motion notifying the trial court of the problems between the affiant and
        Darryl Raynard Gordon. The affiant specifically remembers the trial court judge on the record
        telling Darryl Raynard Gordon that he had been to the penitentiary twice with the assistance of
        counsel and ask~ '"What n;takes you think you're ~o~g to do any better without ~ne'r' Darryl
        Raynard Gordon insisted on representing himself and the trial court judge fonnally relieved the
        affiant of his duties as court appointed lawyer.

        6.      Darryl Raynard Gordon subsequently filed a grievance against the affiant claiming the
        affiant acted in "an unprofessional manner''. The State Bar Grievance Committee chose not to
        pursue the claim. Darryl Raynard Gordon appealed the ruling that the affiant did not violate the
        RuJes of Professional Conduct. The Board of Disciplinary Appeals affinned the committee
        ruling.




                                                                     Texas State Bar No. 24003768

                                                                     6051 Clearwater Ranch Rd.
                                                                     Wtlls Point, Tx 75169
                                                                     Td: 972--563--3205
                                                                     Fax:972-563-3208
                                                                     info@michaelrayharris.com